     Case 3:21-cv-00367-RGJ Document 1 Filed 06/06/21 Page 1 of 26 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF KENTUCKY
                                  (Louisville Division)
                                   Electronically Filed
Sisters for Life, Inc.                   :
c/o Christopher Wiest, Esq.
25 Town Center Blvd, Ste. 104            :
Crestview Hills, KY 41017
                                         :
AND
                                         :             CIVIL ACTION NO: 3:21-cv-367-RGJ
Angela Minter
c/o Christopher Wiest, Esq.              :
25 Town Center Blvd, Ste. 104
Crestview Hills, KY 41017                :

        Plaintiffs                        :

v.                                        :

Louisville-Jefferson County Metro         :
Government
c/o Mayor Greg Fischer                    :
527 W. Jefferson Street
Louisville, KY 40202                      :

AND                                       :

Mayor Greg Fischer                        :
527 W. Jefferson Street
Louisville, KY 40202                      :

AND                                       :

Erika Shields, Chief of Police                    :
Louisville Metro Police Department
633 W Jefferson Street                    :
Louisville, KY 40202
                                          :
AND
                                          :
Mike O’Connell
600 W Jefferson St                        :
Louisville, KY 40202
                                          :
        Defendants

                                              1
     Case 3:21-cv-00367-RGJ Document 1 Filed 06/06/21 Page 2 of 26 PageID #: 2




    PLAINTIFFS’ VERIFIED COMPLAINT FOR DECLARATORY RELIEF, NOMINAL
                     DAMAGES, AND INJUNCTIVE RELIEF

                                              Introduction

          1. Almost every day in Kentucky a young woman in crisis because of an unplanned

              pregnancy considers terminating her pregnancy through abortion. In plain English,

              she considers killing the unborn human being in her womb because she believes she

              has no other choice. To do so, she travels to the abortoria in Louisville. She may be

              unaware that there are alternatives to abortion, that resources exist, and that others

              care. Until a few days ago, and every single day that the Louisville abortion facility

              operated since 2003, she would be met on the sidewalk outside that facility by the

              Plaintiffs, who operate a Christian ministry on that sidewalk. They walk with that

              young woman, who is often a person of color, and minister to her, telling her that she

              has actually does have a choice. They let her know there are people who care about

              her, love her, and will help her and her unborn child. But now, that can no longer

              happen. Because Defendants made this interaction and sidewalk ministry illegal, this

              sidewalk ministry. This case seeks to restore the constitutional right of Plaintiffs to

              conduct their life-saving sidewalk ministry within a traditional public forum.

                                                 Parties

          2. Plaintiff, Sisters for Life, Inc. (“Sisters for Life”), is a Kentucky non-profit

              corporation, with its headquarters located in Louisville, Kentucky.1 Formed in 2003,

              Sisters for Life is a Christian, non-profit organization and ministry inspired by God to

              put into action a comprehensive advocacy for preborn babies, and their mothers and




1
    https://www.sisforlife.org/ (last visited 6/6/2021).
                                                     2
Case 3:21-cv-00367-RGJ Document 1 Filed 06/06/21 Page 3 of 26 PageID #: 3




      fathers who are faced with an unplanned or crisis pregnancy. They also advocate for

      God’s family values. They believe God has a good plan and purpose for every life

      and family, and they see it as their mission to help God’s family have hope and a

      future. As such, they believe it is their assignment to serve and assist God’s family in

      fulfilling God’s plan. Jeremiah 1:5, Jeremiah 29:11.

   3. Angela Minter is the founder of Sisters for Life, and is also its President, who

      regularly engages in evangelism associated with intervention with pregnant women

      entering abortion clinics, and specifically EMW Women’s Surgical Center (“EMW”),

      which is the abortion clinic located at 136 W Market St, Louisville, KY 40202. For

      almost two decades, Angela has personally ministered to mothers and fathers outside

      EMW, sharing her own experiences and regrets with abortion, connecting with them

      and telling them about her experience as a teenager who aborted two of her children,

      and her lifelong regret from having done so. Outside of sidewalk ministry, Angela

      ministers in the community, reaching out to Louisville’s black churches, engages in

      all forms of outreach, and seeks to end the cycle of death brought on by the abortion

      industry, including its disproportionate impact to her black community.

   4. Defendant Louisville-Jefferson County Metro Government (“Louisville Metro”) is a

      duly organized combined municipal and county government under KRS Chapter 67C,

      governing Jefferson County. Its legislative body is the Metro Council, and its

      executive is the Mayor.

   5. Defendant Mayor Greg Fischer is the duly elected Mayor of the Louisville-Jefferson

      County Metro Government. Pursuant to KRS 67C.105, “[a]ll executive and

      administrative power of the government shall be vested in the office of the mayor.”



                                            3
Case 3:21-cv-00367-RGJ Document 1 Filed 06/06/21 Page 4 of 26 PageID #: 4




      Further, pursuant to KRS 67C.105(5)(d), the Mayor is charged to, and does,

      “[e]nforce the ordinances of the consolidated local government.”

   6. Defendant Ericka Shields is the duly appointed Chief of the Louisville Metro Police

      Department, who, among other things, has primary responsibility for the enforcement

      of city ordinances and other Kentucky laws within the City of Louisville.

   7. Defendant Mike O’Connell is the Jefferson County Attorney. In that capacity, and

      pursuant to KRS 15.725(2), he is commanded to, and does, “prosecute all violations

      whether by adults or by juveniles subject to the jurisdiction of the regular or juvenile

      session of the District Court of criminal and penal laws.”

                            JURISDICTION AND VENUE

   8. Subject matter jurisdiction over the claims and causes of action asserted by Plaintiffs

      in this action is conferred on this Court pursuant to 42 U.S.C. § 1983, 42 U.S.C. §

      1988, 28 U.S.C. §1331, 28 U.S.C. § 1367, 28 U.S.C. §§ 2201 and 2202, and other

      applicable law.

   9. Venue in this District and division is proper pursuant to 28 U.S.C. §1391 and other

      applicable law, because much of the deprivations of Plaintiffs’ constitutional rights

      occurred in counties within this District within Kentucky, and future deprivations of

      their constitutional rights are threatened and likely to occur in this District.

                                             FACTS

   10. As part of the practice of their faith, Angela and Sisters for Life engage in sidewalk

      ministry outside 136 W Market St, Louisville, KY 40202, which is the location of

      EMW, the last abortion clinic located in the Commonwealth of Kentucky, and the

      most prolific provider of surgical abortions within the Commonwealth, having been



                                             4
    Case 3:21-cv-00367-RGJ Document 1 Filed 06/06/21 Page 5 of 26 PageID #: 5




          responsible for 3,645 abortions in 2019, or 99.5% of all abortions in Kentucky in

          2019.2 Angela and Sisters for Life have engaged in their ministry since 2003.

       11. Sidewalk ministry involves offering both verbal and written materials outlining

          alternatives to abortion and help for anyone wishing to pursue those options.

       12. Angela and Sisters for Life inform women and their partners of other life choices

          available to them for their child other than abortion, including adoption, free housing

          during and after the pregnancy, free child care, free help with college tuition if they

          choose not to abort their child, parenting resources including diapers, formula,

          clothes, parenting classes, counseling and more, including information about child

          development that shows parents how developed their child is at the particular stage of

          their pregnancy.

       13. Angela and Sisters for Life typically will initiate a conversation by, among other

          things, asking would-be patients if they would like some literature.

       14. During these exchanges, Angela and Sisters for Life consider it essential to maintain a

          caring demeanor, a calm tone of voice, and direct eye contact. Such interactions,

          Plaintiffs believe, are a much more effective means of dissuading women from

          having abortions than confrontational methods such as shouting, brandishing signs,

          blocking access, loud speakers, or other methods which, in Plaintiffs’ view, tend only

          to alienate their intended audience.

       15. Some of the things Plaintiffs are called to do (and do) are make efforts to engage

          women and hand them literature, walk alongside and talk to women headed towards




2
 https://chfs.ky.gov/agencies/dph/dehp/vsb/Forms/2019KYAbortionAnnualReport.pdf (last
visited 6/6/2021).
                                                 5
Case 3:21-cv-00367-RGJ Document 1 Filed 06/06/21 Page 6 of 26 PageID #: 6




      the clinic who, presumably, want to procure an abortion, and pray for the women who

      start to enter the abortion clinic.

   16. Angela will often, as part of this ministry, tell these women about her own harrowing

      experience with abortion as a teenager and the lifelong regret she has suffered as a

      result. And, as part of this experience, she will tell the women that God loves them,

      and their baby, regardless of the decision they make.

   17. Necessarily, this sidewalk ministry is not loud, obnoxious, or confrontational;

      experience has shown Plaintiffs that those tactics are counter-productive. Nor is the

      sidewalk ministry a protest or meant or intended to block access to the clinic – the

      message and ministry are a final intervention with women who often are in crisis and

      believe they have no alternative to abortion. Plaintiffs deliberately walk along with

      the women who are in the process of walking into EMW, and deliberately do not

      block them.

   18. Spectacularly, the ministry and interventions of Angela and Sisters for Life have been

      responsible for saving over 800 babies outside EMW. Those 800 children are alive

      today, thereby saving their mothers, fathers and families from the guilt and grief of

      having a hand in their death.

   19. For the avoidance of all doubt, the sidewalk ministry and counseling are part of the

      sincerely held religious beliefs of the Plaintiffs, and are undertaken in accordance

      with those same beliefs.

   20. Given this success, it is not surprising that, at the insistence of EMW, which

      substantially profits from the abortion trade, the Metro Council of Louisville Metro

      passed legislation substantially restricting activities on the sidewalk outside EMW.



                                            6
Case 3:21-cv-00367-RGJ Document 1 Filed 06/06/21 Page 7 of 26 PageID #: 7




   21. On May 20, 2021, the Metro Council passed Ordinance O-179-21 (the “Ordinance”),

      in a 14-11 divided vote. A true and accurate copy of that Ordinance is attached as

      Exhibit 1.

   22. Thereafter, Mayor Fischer signed the Ordinance on June 2, 2021, and, upon

      information and belief, it has been published in accordance with law or is in the

      process of being so published.

   23. The Ordinance, while perhaps appearing modest at first blush, is actually remarkable

      in both its overbreadth and scope. First, it provides: “(1) No person shall knowingly

      obstruct, detain, hinder, impede, or block another person’s entry to or exit from a

      healthcare facility.”

   24. It further provides that “(2) No person shall knowingly enter, remain on, or create any

      obstruction within the driveway of a healthcare facility or within a ‘buffer zone’ on

      the public way or sidewalk extending from the entrance of a healthcare facility to the

      closest adjacent sidewalk curb and 10 feet from side to side, during the facility’s

      posted business hours, except: (a) persons entering or leaving such facility; (b)

      persons using the public sidewalk or street right-of-way adjacent to such facility

      solely for the purpose of reaching a destination other than such facility; or (c) law

      enforcement, ambulance, firefighting, construction, utilities, public works and other

      municipal agents acting within the scope of their employment; or (d) employees or

      agents of such facility acting within the scope of their employment.”

   25. The Ordinance defines “Entrance” as “any door to a healthcare facility that directly

      abuts the public sidewalk; provided, however, that if the door does not directly about




                                            7
Case 3:21-cv-00367-RGJ Document 1 Filed 06/06/21 Page 8 of 26 PageID #: 8




      the public sidewalk, the ‘entrance’ shall be the point at which the public sidewalk

      intersects with a pathway leading to the door.”

   26. We have denoted, for purposes of this Complaint, the “buffer zone” as that area on

      the public way or sidewalk extending from the entrance of a healthcare facility to the

      closest adjacent sidewalk curb and 10 feet from side to side, where the “entrance”

      described herein as the point at which the public sidewalk intersects with a pathway

      leading to the door.

   27. All told, the Ordinance prohibits anyone other than those coming within one of the

      four secular exceptions to the Ordinance, including Plaintiffs herein, from being

      located in a buffer zone. This buffer zone extends out to the street and, given the

      width of the pathway that leads from the clinic to the sidewalk (which is 8 feet in

      width) is approximately 73 feet long, and ten feet wide (blocking a total of some 730

      square feet), and in terms of what has been marked and demarked as EMW property,

      totals approximately half a city block of sidewalk that is now restricted.

   28. More particularly, there is a pathway on EMW’s property that extends in two

      directions from the door to the EMW facility. The EMW pathway, which totals

      approximately 73 feet in length and approximately 8 feet in width, intersects and

      connects with the public sidewalk running parallel to Market street. Therefore, all of

      those points on the pathway that touch the public sidewalk constitute an “entrance”

      under the Ordinance.

   29. A true and accurate aerial depiction of this layout is depicted below. The white area

      depicted below is EMW property that is adjacent to the public sidewalk property,

      which EMW now has marked with “no trespassing” markers:



                                            8
Case 3:21-cv-00367-RGJ Document 1 Filed 06/06/21 Page 9 of 26 PageID #: 9




   30. But that is not all. EMW is also bordered by two other “Healthcare facilities” under

      the Ordinance. As a result of the Ordinance, there is now a buffer zone around both

      of those facilities. Using the map depiction above, to the left of EMW is BSideU for

      Life Pregnancy Center (“BSideU”) at 140 West Market Street, Louisville, KY 40202,

      which happens to be a pro-life center that provides pregnancy related services other

      than abortion. BSideU permits Plaintiffs to conduct their sidewalk ministry from

      BSideU’s property, but this is now explicitly prohibited by the Ordinance.

   31. Using the map depiction above, to the right of EMW is an Optometrists’ office,

      namely the offices of Drs. Vance and Stovall, at 120 W Market St, Louisville, KY

      40202 (“Stovall”).

   32. The effect of these healthcare facilities being located where they are, in terms of the

      Ordinance, is a buffer zone that practically completely envelopes the entire city

      block:


                                             9
Case 3:21-cv-00367-RGJ Document 1 Filed 06/06/21 Page 10 of 26 PageID #: 10




    33. Louisville Metro, in enacting the Ordinance, included all healthcare facilities within

       its ambit, even though there were no instances of any issues other than at EMW, only

       because it intended to restricting the entire block above from being accessed by the

       Plaintiffs and others seeking to dissuade women from obtaining abortions. In other

       words, and as the photo above depicts, it was a not-so-clever gerrymander to restrict

       an entire city block from being accessed by opponents to abortion.

    34. In the photo above, the yellow area approximately depicts the EMW property, and

       specifically the parking lot and pathways that lead to the door, all of which are

       “driveways” or “entrances” under the Ordinance. The orange depicts the pathways

       that lead to the door and the parking lots of BSideU and Stovall, all of which are also

       “driveways” or “entrances” under the Ordinance. And, the red area approximately

       depicts the buffer area under the Ordinance, which covers substantially all of the

       public streets and sidewalks accessing EMW.

                                             10
Case 3:21-cv-00367-RGJ Document 1 Filed 06/06/21 Page 11 of 26 PageID #: 11




    35. As depicted, the buffer area expands across an entire city block.

    36. The buffer zone effectively prohibits persons from walking through it, or into it,

       except as expressly permitted under an exception to the Ordinance.

    37. The Ordinance is enforced with fines of up to $500 for each violation.

    38. As it turns out, the buffer zone Ordinance prohibits the Plaintiffs and other sidewalk

       ministers from speaking, praying, or interacting with those entering the EMW clinic,

       including, without limitation, even with those entering who invite or otherwise

       solicits contact with Plaintiffs.

    39. The buffer zone compromises the Plaintiffs’ ability to initiate the close, personal

       conversations that Plaintiffs view as essential to their sidewalk ministry.

    40. Another pernicious effect of the buffer zone is to relegate the Plaintiffs to raising their

       voices at parents from outside the zone – and as a practical matter, requires this to

       occur from across the street – a mode of communication sharply at odds with the

       compassionate message Plaintiffs wish to convey.

    41. The buffer zone also makes it substantially more difficult for Plaintiffs to distribute

       literature to arriving parents, again even where the parents wish to receive the

       literature.

    42. At the same time, the Ordinance explicitly permits EMW staff and volunteers to

       escort those seeking an abortion into the buffer zone and into the clinic, where those

       staff and volunteers regularly, and within the scope of their employment or volunteer

       status, escort, encourage, and counsel the women seeking to enter the clinic to follow

       through with an abortion, thus providing speech in the buffer zone, but on only one

       side of the abortion debate.



                                              11
Case 3:21-cv-00367-RGJ Document 1 Filed 06/06/21 Page 12 of 26 PageID #: 12




    43. For the avoidance of all doubt, volunteers and employees of EMW will, within the

       scope of their employment or volunteer status, and within the buffer zone, thwart or

       attempt to thwart or block Plaintiffs’ efforts to speak or hand literature to those in the

       process of walking to the EMW clinic property, regularly disparage Plaintiffs to those

       seeking to enter the EMW clinic property, and will offer encouragement of those

       seeking to obtain an abortion to do so, again providing speech on only one side of the

       abortion debate.

    44. Again, for the avoidance of all doubt, EMW authorizes its escorts to have these

       conversations, with those being escorted, within the buffer zone.

    45. The Ordinance is an insidious content and viewpoint-based speech gerrymander,

       designed to squelch dissenting speech, and the practice of sincerely held religious

       beliefs, in the vicinity of EMW.

    46. It should be noted that prior to the passage of the challenged Ordinance, Louisville

       Metro already had ordinances on the books to prevent blocking sidewalks.

       Specifically, the City has had, at all times relevant hereto, ordinance 97.072, which

       provides:

       It shall be unlawful for any person in or on any sidewalk or any premises in or
       abutting thereon to make any speech or harangue; to demonstrate, sell, or offer for
       sale goods, wares, or merchandise; or to display any signs, device, information, or
       exhibition in consequence of which there is caused or created such a gathering of
       persons on the sidewalk as to interfere with pedestrian traffic thereon.

    47. Louisville Metro has not seriously attempted less restrictive measures to combat the

       purported ills that it contends required the passage of the Ordinance, including

       individual prosecutions, injunctions, ordinances against following and harassing

       people within a certain number of feet of a health care facility, passage of legislation



                                             12
Case 3:21-cv-00367-RGJ Document 1 Filed 06/06/21 Page 13 of 26 PageID #: 13




       similar to the federal Freedom of Access to Clinic Entrances Act of 1994 (18 USC

       481(a)(1)), or ordinances requiring, at the directives of the police, the dispersal of

       individuals blocking entrances to healthcare facilities.

    48. The Ordinance in question provides a number of secular exceptions to the buffer zone

       requirement, but makes no allowance for the practice of sincerely held religious

       beliefs, such as those engaged in by the Plaintiffs. Specifically, the Ordinance allows

       persons within the buffer zone who are (a) entering or leaving such facility; (b)

       traversing the sidewalk but only if they are reaching a destination; (c) law

       enforcement, ambulance, firefighting, construction, utilities, public works and other

       municipal agents acting within the scope of their employment; and (d) employees or

       agents of such facility acting within the scope of their employment.

                        ALLEGATIONS CONCERNING STANDING

    49. For the purposes of removing all doubt, Defendants Fischer, Shields, and O’Connell

       are charged with enforcing, and actually do enforce, city ordinances, including the

       ordinance challenged in this action.

    50. Defendants Fischer and Shields made public statements demonstrating their intention

       to regularly and systemically enforce the challenged ordinance, including statements

       to public media, and threatened having the police charge people with violations of the

       challenged ordinance. For his part, O’Connell’s office systemically prosecutes

       violations of city ordinances.

    51. Plaintiffs, for their part, intend to violate the ordinance on a regular and systemic

       basis, each and every day that EMW is open for business, including engaging in their

       sidewalk ministry within the buffer zone, each and every one of those days.



                                              13
Case 3:21-cv-00367-RGJ Document 1 Filed 06/06/21 Page 14 of 26 PageID #: 14




     COUNT I – 42 USC 1983, Violation of the First Amendment – Freedom of Speech

    52. Plaintiffs reincorporate the preceding paragraphs as if fully written herein.

    53. The First Amendment guaranties, among other things, that government may make no

       law “abridging the freedom of speech.” U.S. Const., Amend. I. It has been

       incorporated against the states. Gitlow v. New York, 268 U.S. 652 (1925).

    54. Public streets and sidewalks comprising the buffer zone under the Ordinance are

       traditional public forums, triggering the traditional public forum analysis under First

       Amendment analysis and scrutiny. McCullen v. Coakley, 573 U.S. 464, 476-477

       (2014). The Government’s ability to restrict speech in such locations is “very

       limited.” Id.

    55. Restrictions in such areas can be upheld only if they are “reasonable restrictions on

       the time, place, or manner of protected speech, provided the restrictions ‘are justified

       without reference to the content of the regulated speech, they are narrowly tailored to

       serve a significant governmental interest, and they leave open alternative channels for

       communication of the information.” Id. at 477.

    56. The restrictions here are not content neutral (and, in fact, constitute viewpoint

       discrimination, which is presumptively unconstitutional) because they permit EMW

       and its staff and volunteers to engage in pro-abortion speech within the buffer zone,

       while foreclosing Plaintiffs from engaging in pro-life speech. For the avoidance of all

       doubt, EMW staff and volunteers do speak, within the scope of their employment or

       volunteer status, within the buffer zone, encouraging would-be patients to obtain

       abortion services at EMW. Id. at 484-485. Thus, because the Ordinance does not




                                             14
Case 3:21-cv-00367-RGJ Document 1 Filed 06/06/21 Page 15 of 26 PageID #: 15




       satisfy strict scrutiny in that it is not narrowly tailored to achieve a compelling

       governmental interest, the Ordinance is unconstitutional on that basis alone.

    57. Even if the Ordinance did not amount to content and viewpoint discrimination, it also

       is not narrowly tailored under the less exacting narrow tailoring in a content-neutral

       forum analysis, and it fails to leave open alternative channels for communication of

       the information. Specifically, in application, it restricts an even greater area than the

       U.S. Supreme Court struck down in Coakley, 573 U.S. 464, and, as in Coakley,

       Louisville Metro has not undertaken less restrictive measures to achieve its purported

       ends.

    58. The Ordinance thus violates the First Amendment’s Free Speech guaranties.

    59. Plaintiffs therefore seek declaratory judgment, injunctive relief, and nominal damages

       for the foregoing violations, as well as reasonable attorney fees and costs under 42

       USC 1988.

 COUNT II – 42 USC 1983, Violation of the First Amendment – Freedom of Assembly

    60. Plaintiffs reincorporate the preceding paragraphs as if fully written herein.

    61. The First Amendment also guaranties the right “of the people peaceably to assemble.”

       This guaranty has also been incorporated against the states. DeJonge v. Oregon, 299

       U.S. 353 (1937).

    62. Assembly on public streets and sidewalks is among the guaranties protected by the

       First Amendment. Shuttlesworth v. Birmingham, 394 U.S. 147 (1969).

    63. These rights, being fundamental rights, trigger strict scrutiny. Clark v. Jeter, 486

       U.S. 456, 461 (1988).




                                             15
    Case 3:21-cv-00367-RGJ Document 1 Filed 06/06/21 Page 16 of 26 PageID #: 16




        64. The Ordinance is not narrowly tailored to achieve a compelling governmental

           interest. It is thus also a violation of the Freedom of Assembly guaranty of the First

           Amendment.

        65. Plaintiffs therefore seek declaratory judgment, injunctive relief, and nominal damages

           for the foregoing violations, as well as reasonable attorney fees and costs under 42

           USC 1988.

        COUNT III – 42 USC 1983, Violation of the First Amendment – Free Exercise of
        Religion

        66. Plaintiffs reincorporate the preceding paragraphs as if fully written herein.

        67. The First Amendment also provides that: “Congress shall make no law respecting an

           establishment of religion, or prohibiting the free exercise thereof.” This clause, too,

           has been incorporated against the states. Cantwell v. Connecticut, 310 U.S. 296

           (1940).

        68. “[A] law that discriminates against religious practices usually will be invalidated

           because it is the rare law that can be ‘justified by a compelling interest and is

           narrowly tailored to advance that interest.’" Roberts v. Neace, 958 F.3d 409, 413 (6th

           Cir. 2020). That is because a “a law might appear to be generally applicable on the

           surface but not be so in practice due to exceptions for comparable secular activities.”3

           Id. “Do the four [categories] of exceptions in the [ordinance], and the kinds of

           [exceptions] allowed, remove them from the safe harbor for generally applicable

           laws? We think so.” Id. "At some point, an exception-ridden policy takes on the

           appearance and reality of a system of individualized exemptions, the antithesis of a



3
 This case also presents hybrid First Amendment rights, which also triggers strict scrutiny under
Employment Div. v. Smith, 494 U.S. 872, 881-882 (1990).
                                                 16
 Case 3:21-cv-00367-RGJ Document 1 Filed 06/06/21 Page 17 of 26 PageID #: 17




          neutral and generally applicable policy and just the kind of state action that must run

          the gauntlet of strict scrutiny." Id. at 413-414.

       69. The Ordinance thus constitutes a violation of Plaintiffs’ Free Exercise rights.

       70. Plaintiffs therefore seek declaratory judgment, injunctive relief, and nominal damages

          for the foregoing violations, as well as reasonable attorney fees and costs under 42

          USC 1988.

       COUNT IV – KRS 446.350 – Violation of the Kentucky Religious Freedom
       Restoration Act

       71. Plaintiffs reincorporate the preceding paragraphs as if fully written herein.

       72. KRS 446.350 provides:

          Government shall not substantially burden a person's freedom of religion. The right to
          act or refuse to act in a manner motivated by a sincerely held religious belief may not
          be substantially burdened unless the government proves by clear and convincing
          evidence that it has a compelling governmental interest in infringing the specific act
          or refusal to act and has used the least restrictive means to further that interest. A
          "burden" shall include indirect burdens such as withholding benefits, assessing
          penalties, or an exclusion from programs or access to facilities.
       73. Defendants have substantially burdened Plaintiffs’ freedom of religion, including

          their right to act in a manner motivated by their sincerely religious beliefs, i.e.

          sidewalk ministry. Defendants cannot overcome, by clear and convincing evidence,

          that they have a compelling governmental interest in infringing the specific act or

          refusal to act and have used the least restrictive means to further that interest.

       74. Plaintiffs therefore seek declaratory judgment and injunctive relief for the foregoing

          violations.

WHEREFORE, Plaintiffs’ demand judgment against Defendants:

   x   For nominal damages, as prayed for;




                                                17
Case 3:21-cv-00367-RGJ Document 1 Filed 06/06/21 Page 18 of 26 PageID #: 18




 x   For declaratory and injunctive relief, including a restraining order, preliminary

     injunction, and permanent injunction;

 x   For reasonable attorney fees and costs under 42 USC 1988; and

 x   For such other relief as this Court may find just and proper.

                                                   Respectfully submitted,

                                                   /s/Christopher Wiest___________
                                                   Christopher Wiest (KBA #90725)
                                                   25 Town Center Blvd, Suite 104
                                                   Crestview Hills, KY 41017
                                                   513-257-1895
                                                   (859) 495-0803 (fax)
                                                   chris@cwiestlaw.com

                                                   /s/ Thomas B. Bruns_____________
                                                   Thomas B. Bruns (KBA #84985)
                                                   Bruns, Connell, Vollmar & Armstrong, LLC
                                                   4750 Ashwood Drive, Suite 200
                                                   Cincinnati, OH 45241
                                                   (513) 312-9890
                                                   (513) 800-1263 (fax)
                                                   tbruns@bcvalaw.com
                                                   Attorneys for Plaintiffs




                                              18
Case 3:21-cv-00367-RGJ Document 1 Filed 06/06/21 Page 19 of 26 PageID #: 19
Case 3:21-cv-00367-RGJ Document 1 Filed 06/06/21 Page 20 of 26 PageID #: 20
Case 3:21-cv-00367-RGJ Document 1 Filed 06/06/21 Page 21 of 26 PageID #: 21
Case 3:21-cv-00367-RGJ Document 1 Filed 06/06/21 Page 22 of 26 PageID #: 22
Case 3:21-cv-00367-RGJ Document 1 Filed 06/06/21 Page 23 of 26 PageID #: 23
Case 3:21-cv-00367-RGJ Document 1 Filed 06/06/21 Page 24 of 26 PageID #: 24
Case 3:21-cv-00367-RGJ Document 1 Filed 06/06/21 Page 25 of 26 PageID #: 25
Case 3:21-cv-00367-RGJ Document 1 Filed 06/06/21 Page 26 of 26 PageID #: 26
